ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Suffolk Construction Company, Inc.           )      ASBCA No. 59451
                                             )
Under Contract No. N40085-l l-C-723 l        )

APPEARANCES FOR THE APPELLANT:                      Kevin P. Polansky, Esq.
                                                    Thomas H. Hayman, Esq.
                                                     Nelson Mullins Riley & Scarborough LLP
                                                     Boston, MA

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borra, Esq.
                                                     Navy Chief Trial Attorney
                                                    Stephen L. Bacon, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       Pursuant to the parties' joint request dated 22 September 2014, the above-referenced
appeal is hereby dismissed without prejudice. Pursuant to Board Rule l 8(b ), unless either
party or the Board acts within one year from the date of this Order to reinstate this appeal,
the dismissal shall be deemed with prejudice.

       Dated: 29 September 2014




                                                 Adminis rative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59451, Appeal of Suffolk Construction
Company, Inc .. rendered in conformance with the Board's Charter.

      Dated:




                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals